 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of November 12,
2019, by and between HEALTH INSURANCE INNOVATIONS, INC., a Delaware corporation
(the “Company”), and ERIK M. HELDING (“Executive”).

 

Recitals

 

A. The Board of Directors of the Company (the “Board”) has determined that the
services of Executive and his financial, managerial, and professional experience
are of value to the Company; and

 

B. The Company desires to employ the Executive, and the Executive desires to be
employed by the Company, upon the terms and conditions set forth in this
Agreement.

 

Agreement

 

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

Section 1. Employment, Duties and Acceptance.

 

(a) The effective date of this Agreement shall be November 15, 2019 (the
“Effective Date”). Effective as of the Effective Date, and during the Term (as
defined below), Executive shall serve as the Chief Financial Officer and
Treasurer of the Company. In his capacity as Chief Financial Officer and
Treasurer, Executive shall (i) manage the financial reporting of the Company and
have such authority and responsibilities as are consistent with the authority
and responsibilities of a Chief Financial Officer and Treasurer of a
publicly-traded company; (ii) be responsible for performing such other duties
and exercising such other powers which the Chief Executive Officer of the
Company or the Board may from time-to-time assign to Executive; and (iii) report
directly to the Chief Executive Officer of the Company.

 

(b) Executive hereby accepts such employment and agrees, during the Term (as
defined below), to render Executive’s services to the Company on a full-time
basis and to devote Executive’s full business time and attention to the business
and affairs of the Company and its subsidiaries and, as needed, Company
affiliates. Executive agrees that at all times during the Term, Executive will
faithfully perform his duties to the best of Executive’s ability. Executive
further agrees to accept election, and to serve, during all or any part of the
Term, as an officer, director or representative of any subsidiary or affiliate
of the Company, and to hold any additional office of the Company or any
subsidiary or affiliate thereof, as determined to be necessary by the Board
and/or Chief Executive Officer without any additional compensation therefor
other than that specified in this Agreement.

 

1

 

 

(c) The duties to be performed by Executive hereunder shall be principally
performed at the Company’s offices located in Tampa, Florida, subject to
reasonable travel requirements on behalf of the Company. Executive shall be
entitled to an annual paid time off of 20 days on the same terms that are
applicable to other members of the Company’s senior management and in accordance
with the Company’s policies and practices; provided that Executive shall
schedule the timing and duration of Executive’s vacations in a reasonable manner
taking into account the needs of the business of the Company.

 

(d) Executive acknowledges that from time to time the Company may promulgate
workplace policies and rules. Executive agrees to fully comply with all such
policies and rules and to comply with all applicable laws and regulations, and
understands that failure to do so may result in a disciplinary action up to and
including immediate discharge for Cause.

 

Section 2. Term. As used herein, the “Term” means the period commencing on the
Effective Date and ending as of the close of business on November 15, 2022
together with each one (1) year extension period thereafter (pursuant to the
next sentence) so long as this Agreement remains in effect. The Term shall
automatically be extended for successive one-year periods if this Agreement is
not terminated earlier in accordance with Section 4 below unless Executive or
the Company gives written notice of termination on or before the 30th day prior
to the expiration of the then current Term of its desire not to renew the
current Term. Any such renewal shall be upon the terms and conditions set forth
herein unless otherwise agreed between the Company and Executive. In the event
that the Company gives written notice that it does not intend to renew the Term
at a time when there are no circumstances pending that would permit Termination
for Cause (as defined below), Executive shall be entitled to the benefits set
forth in Section 4(b)(iii).

 

2

 

 

Section 3. Compensation. Executive shall be entitled to the following
compensation:

 

(a) The Company agrees to pay to Executive a salary (“Salary”) at the rate of
$450,000 per year, pro-rated for any period less than twelve (12) months.
Executive’s Salary will be paid in accordance with the Company’s customary
payroll procedures and will be subject to applicable taxes and withholdings.
During the Term, the Company shall have the right to (at its discretion)
increase, but not decrease, Executive’s Salary, except the Company may decrease
Executive’s Salary in connection with and in the same proportion as a base
salary decrease that is generally applicable to all members of the Company’s
senior management. Executive’s salary as in effect from time to time shall
constitute his “Salary” for purposes of this Agreement.

 

(b) On the Effective Date, Executive will be granted an aggregate of 30,000
restricted shares of the Company’s Class A Common Stock (the “Restricted
Shares”) under the Health Insurance Innovations, Inc. Long Term Incentive Plan.
The Restricted Shares will vest 25% on each of the first four anniversaries of
the Effective Date and will be granted pursuant to award agreement in
substantially the same form, and containing substantially the same terms and
conditions, as the Restricted Stock Award Agreement in the form attached hereto
as Exhibit B. Also on the Effective Date, the Company shall execute and deliver
to the Executive a Stock Appreciation Rights Award Agreement in the form
attached hereto as Exhibit C (the “SARA Agreement”), evidencing a grant to
Executive pursuant to the terms of the Health Insurance Innovations, Inc. Long
Term Incentive Plan of 50,000 SARs (as defined in the SARA Agreement) that will
vest 25% on each of the first four anniversaries of the Effective Date (subject
to the SARA Agreement). Executive may also participate in future awards under
the Health Insurance Innovations, Inc. Long Term Incentive Plan as and to the
extent determined by the Board, in its discretion.

 

(c) The Company shall reimburse Executive for all reasonable expenses incurred
by Executive in the course of performing Executive’s duties under this Agreement
that are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.

 

3

 

 

(d) Executive shall be eligible for an annual bonus as determined at the sole
discretion of the Board under the Company’s management bonus plan, as may be
adopted from year to year. Executive’s target bonus under the Company’s
management bonus plan will be equal to 100% of Executive’s Salary then in effect
and his maximum bonus opportunity will be 150% of his Salary then in effect.

 

(e) Executive shall be entitled to participate under any retirement, retirement
savings, profit-sharing, pension or welfare benefit plan, life, disability,
health, dental, hospitalization and other forms of insurance and all other
so-called “fringe” benefits or perquisites (except for with respect to any plan
that provides severance or other similar benefits) on the same terms that are
applicable to other members of the Company’s senior management (subject to all
restrictions on participation that may apply under federal and state tax laws).

 

(f) In addition to any amounts which Employee may be entitled pursuant to the
other provisions of this Section 3, the Company shall reimburse Executive up to
$75,000 (before tax withholdings) for relocation expenses actually incurred by
the Executive during the 180 days following the date of this Agreement in
connection with relocation of Executive and his family to the Tampa, Florida
metropolitan area (including house hunting trips, moving and storage expenses,
temporary housing, and closing costs) following receipt of a valid request for
reimbursement from Executive (with an itemized listing of expenses and receipts,
closing statements, or other reasonably evidence of the expenditure).

 

(g) All determinations and calculations of compensation and adjustments to any
of the foregoing, shall be made by the Company and approved by the Board or the
Compensation Committee thereof, whose determinations and calculations shall be
final and not subject to dispute.

 

4

 

 

Section 4. Termination.

 

(a) Events of Termination. Executive’s employment with the Company shall
terminate (the date of such termination being the “Termination Date”)
immediately upon any of the following:

 

(i) Executive’s death (“Termination Upon Death”);

 

(ii) the effective date of a written notice sent to Executive stating the
Company’s determination, made in good faith, that due to a mental or physical
condition, Executive has been unable and failed to substantially render the
services to be provided by Executive to the Company for a period of at least 90
days out of any consecutive 180 days (“Termination For Disability”);

 

(iii) the effective date of a written notice sent to Executive stating the
Company’s determination, made in good faith, that it is terminating Executive’s
employment for Cause (as defined below) (“Termination For Cause”);

 

(iv) the effective date of a notice sent to Executive stating that the Company
is terminating Executive’s employment without Cause (including any notice from
the Company to Executive pursuant to Section 2 that the Company has decided not
to renew the Term at a time when there are no circumstances pending that would
permit Termination for Cause), which notice can be given by the Company at any
time after the Effective Date at the Company’s sole discretion, for any reason
or for no reason (“Termination Without Cause”);

 

(v) the effective date of a notice (excluding a notice delivered pursuant to
Section 4(a)(vi) of this Agreement, but including any notice from Executive to
the Company pursuant to Section 2 that Executive has decided not to renew the
Term) sent to the Company from Executive stating that Executive is electing to
terminate Executive’s employment with the Company (“Resignation Without Good
Reason”), provided that the Company shall in its discretion have the right to
accelerate the Termination Date once such a notice is delivered (and the
compensation specified in Section 4(b)(iv) shall be payable through the
accelerated Termination Date); or

 

5

 

 

(vi) the effective date of a written notice to Company stating Executive’s
determination, made in good faith, that a Good Reason Event (as defined below)
has occurred within 30 days preceding such notice and as a consequence Executive
is electing to terminate Executive’s employment hereunder for a Good Reason
Event (“Resignation For Good Reason”); provided, however, that Executive will
give the Company 30 days to cure such Good Reason Event, and if the Company
fails to cure such Good Reason Event within 30 days after Executive gives
written notice of resignation hereunder, then Executive may immediately
terminate Executive’s employment with the Company, and such termination will be
a Resignation For Good Reason hereunder; provided, further, that Executive’s
termination shall be deemed a Termination For Cause if the Company has delivered
to Executive written notice of any act or omission that, if not cured, would
constitute Cause at any time preceding the notice provided by Executive
hereunder.

 

As used herein, the term “Cause” shall mean (i) commission of a willful act of
dishonesty in the course of Executive’s duties hereunder, (ii) conviction by a
court of competent jurisdiction of, or plea of no contest to, a crime
constituting a felony or conviction in respect of, or plea of no contest to, any
act involving fraud, dishonesty or moral turpitude, (iii) Executive’s
performance under the influence of controlled substances (other than those taken
pursuant to a medical doctor’s orders), or continued habitual intoxication,
during working hours, (iv) frequent or extended, and unjustifiable, absenteeism,
(v) Executive’s personal misconduct or refusal or inability to timely perform
duties and responsibilities or to timely carry out the lawful directives of the
Board or the Chief Executive Officer, which, if capable of being cured shall not
have been cured, within 30 days after the Board or Chief Executive Officer shall
have advised Executive in writing of its intention to terminate Executive’s
employment; provided, that such right to cure shall not apply to any subsequent
act or omission of a substantially similar nature or type, (vi) Executive’s
material non-compliance with the terms of this Agreement, which, if capable of
being cured, shall not have been cured within 30 days after the Company shall
have advised Executive in writing of its intention to terminate Executive’s
employment for such reason, or (vii) any grossly negligent or intentional
wrongful act or omission by Executive that results in a restatement of the
Company’s financial statements.

 

6

 

 

As used herein, the term “Good Reason Event” shall mean (i) a material adverse
change in the responsibilities or duties of Executive as set forth in this
Agreement without Executive’s prior consent at a time when there are no
circumstances pending that would permit a Termination for Cause, or (ii) any
reduction in the Salary or a material reduction in Executive’s benefits (other
than (x) a reduction in Salary that is the result of an administrative or
clerical error, and which is cured within 15 business days after the Company
receives notice of such failure or (y) a reduction in Salary or benefits that is
generally applicable to all members of the Company’s senior management). With
regard to clause (i), Executive acknowledges that the Board has flexibility
under Section 1(a) to assign Executive a broad range of responsibilities and
duties that are consistent with his duties as Chief Financial Officer and
Treasurer, and to make changes in Executive’s responsibilities in a manner that
is materially consistent with the duties described under Section 1(a), and such
assignments and change will not constitute a “Good Reason Event.”

 

(b) Effect of Termination.

 

(i) Death or Disability. In the event of Termination Upon Death or Termination
For Disability pursuant to Sections 4(a)(i) or 4(a)(ii) of this Agreement:

 

(A) Executive (or Executive’s legal representative) shall be entitled to receive
wages in an amount equal to any earned but unpaid Salary owing by the Company to
Executive as of the Termination Date (the “Accrued Salary”);

 

(B) Executive (or Executive’s legal representative) shall be entitled to receive
wages in an amount equal to the pro rata portion, determined as of the
Termination Date, of any accrued bonus to which Executive would have been
entitled had Executive been employed by the Company at the time such bonus would
have otherwise been paid (the “Accrued Bonus”); and

 

(C) Executive (or Executive’s legal representative) shall be entitled to receive
an amount equal to any accrued and unused vacation of Executive.

 

(ii) Termination For Cause. In the event of a Termination For Cause pursuant to
Section 4(a)(iii) of this Agreement, Executive shall be entitled to receive an
amount equal to any Accrued Salary.

 

7

 

 

(iii) Termination Without Cause and Resignation For Good Reason. In the event of
Termination Without Cause or Resignation For Good Reason pursuant to Sections
4(a)(iv) or 4(a)(vi) of this Agreement, subject to Section 4(c)(ii) and (iv) of
this Agreement:

 

(A) Executive (or Executive’s legal representative) shall be entitled to receive
wages in an amount equal to the Accrued Salary;

 

(B) Executive (or Executive’s legal representative) shall be entitled to receive
wages in an amount equal to the Accrued Bonus; and

 

(C) Executive (or Executive’s legal representative) shall be entitled to receive
wages in an amount equal to twelve months of Executive’s Salary (at the rate
then in effect, and without taking into account any reductions that would have
given rise to a Good Reason Event), payable in equal installments in accordance
with the Company’s customary payroll procedures commencing on the Termination
Date and ending twelve months thereafter.

 

(iv) Resignation Without Good Reason. In the event of Resignation Without Good
Reason pursuant to Section 4(a)(v) of this Agreement, Executive shall be
entitled to receive wages in an amount equal to any Accrued Salary.

 

(v) Upon Termination For Any Reason. In the event of any termination, Executive
shall be entitled to receive:

 

(A) any unpaid reasonable, reimbursable business expenses incurred by Executive
in the course of performing Executive’s duties under this Agreement that were
incurred in a manner consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to incurring, reporting and
documenting such expenses; and

 

(B) benefits under the Company’s benefit plans of general application as shall
be determined under the provisions of those plans.

 

8

 

 

(c) Additional Provisions.

 

(i) Any amounts to be paid pursuant to this Section 4 shall be paid in
accordance with the Company’s existing payroll or bonus payment practices, as
applicable, subject to applicable taxes and withholdings.

 

(ii) As a condition to the Company’s obligations, if any, to make any Accrued
Bonus and post-employment payments provided under Sections 4(b)(i)(B),
4(b)(iii)(B), and 4(b)(iii)(C), Executive (or Executive’s legal representative
in the case of death or Disability) shall have executed, delivered and not
revoked a general release in the form attached hereto as Exhibit A.

 

(iii) Notwithstanding any provision of this Agreement to the contrary, the
obligations and commitments under Section 5 of this Agreement shall survive and
continue in full force and effect in accordance with their terms notwithstanding
any termination of Executive’s employment for any reason or termination of this
Agreement for any reason.

 

(iv) Notwithstanding anything in this Agreement to the contrary, the Company
shall have no obligation to pay any amounts payable under Sections 4(b)(i)(B),
4(b)(iii)(B), or 4(b)(iii)(C) of this Agreement during such times as Executive
is in breach of Section 5 or Section 18 of this Agreement, after the Company
provides Executive with notice of such breach.

 

(v) Executive agrees that termination of Executive’s employment for any reason
shall, with no further action by Executive required, constitute Executive’s
resignation, as of the Termination Date and to the extent applicable, from all
positions as an officer, director or representative of the Company, any
subsidiary and/or any affiliate of the Company.

 

Section 5. Noncompetition, Nonsolicitation And Confidentiality.

 

(a) Definitions.

 

“Company’s Business” means (i) developing and administering web-based individual
and/or group health insurance plans and ancillary insurance products, (ii)
designing and structuring data-driven individual and/or group health insurance
plans and ancillary insurance products, (iii) marketing individual and/or group
health insurance plans and ancillary insurance products, (iv) managing relations
with insureds, (v) the development and maintenance of insurance and call
center-oriented software and information technology systems, (vi) the
development and maintenance of information technology systems to facilitate the
comparison of health insurance plans and (vii) any other material business or
commercial activity, in each case as conducted by the Company or any parent,
subsidiary or other affiliate of the Company.

 

9

 

 

“Competitor” means any company, other entity or association or individual that
directly or indirectly is engaged in the Company’s Business to a material
extent.

 

“Confidential Information” means any confidential information with respect to
the Company’s Business and/or the businesses of its clients or customers,
including, but not limited to: the trade secrets of the Company; products or
services; standard proposals; standard submissions, surveys and analyses;
Commercial Lines Quality Assurance Manual; Claims Services Department Procedures
and Quality Assurance Manual; Surety Quality Assurance Manual; policy forms;
fees, costs and pricing structures; marketing information; advertising and
pricing strategies; analyses; reports; computer software, including operating
systems, applications and program listings; flow charts; manuals and
documentation; data bases; all copyrightable works; the Company’s existing and
prospective clients and customers, their addresses or other contact information
and/or their confidential information; existing and prospective client and
customer lists and other related data; expiration periods; policy numbers;
coverage specifications; daily reports and related correspondence; premium
renewal notices; all other Company records, files, data, methods, formulae,
products, apparats, sales lists, agent lists, vendor lists, plans,
specifications, price lists, and other similar and related information in
whatever form. The term Confidential Information does not include, and there
shall be no obligation hereunder with respect to, information that (i) is
generally available to the public on the date of this Agreement, (ii) becomes
generally available to the public other than as a result of a disclosure by
Executive not otherwise permissible hereunder or (iii) Executive has learned or
learns from other sources where, to Executive’s knowledge, such sources have not
violated their confidentiality obligation to the Company or any other applicable
obligation of confidentiality.

 

(b) Noncompetition. Executive covenants and agrees that during the period
commencing on the Effective Date and ending one year following the Termination
Date (the “Restricted Period”), Executive will not, directly or indirectly, own,
manage, operate, control, render service to, or participate in the ownership,
management, operation or control of any Competitor anywhere in the United States
of America; provided, however, that Executive shall be entitled to own shares of
stock of any entity having a class of equity securities actively traded on a
national securities exchange or on the NASDAQ Global Market which represent, in
the aggregate, not more than 1% of such entity’s fully-diluted shares.

 

10

 

 

(c) Nonsolicitation of Employees. Executive covenants and agrees that during the
Restricted Period, Executive will not, directly or indirectly, employ or
solicit, or receive or accept the performance of services by any then current
officer, manager, employee or independent contractor of the Company or any
subsidiary or affiliate of the Company, or in any way interfere with the
relationship between the Company or any subsidiary or affiliate of the Company,
on the one hand, and any such officer, manager, employee or independent
contractor, on the other hand.

 

(d) Nonsolicitation of Customers and Vendors. Executive covenants and agrees
that during the Restricted Period, Executive will not, directly or indirectly,
knowingly induce, or attempt to induce, any customer, salesperson, distributor,
supplier, vendor, manufacturer, representative, agent, jobber, licensee or other
person known by Executive to be transacting business with the Company or any
subsidiary or affiliate of the Company (collectively the “Customers” and
“Vendors”) to reduce or cease doing business with the Company or any such
subsidiary or affiliate of the Company, or in any way to interfere with the
relationship between any such Customer or Vendor, on the one hand, and the
Company or any subsidiary or affiliate of the Company, on the other hand.

 

(e) Representations and Covenants by Executive. Executive represents and
warrants that: (i) Executive’s execution, delivery and performance of this
Agreement do not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which Executive is bound; (ii) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity (other than the
Company) and Executive is not subject to any other agreement that would prevent
or in any manner restrict Executive from performing Executive’s duties for the
Company or otherwise complying with this Agreement; (iii) Executive is not
subject to or in breach of any nondisclosure agreement, including any agreement
concerning trade secrets or confidential information owned by any other party;
and (iv) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms.

 

11

 

 

(f) Nondisclosure of Confidential Information. Executive hereby acknowledges and
represents that Executive has consulted with independent legal counsel regarding
Executive’s rights and obligations under this Agreement and that Executive fully
understands the terms and conditions contained herein and Executive agrees that
Executive will not, directly or indirectly: (i) use, disclose, reverse engineer
or otherwise exploit for Executive’s own benefit or for the benefit of anyone
other than the Company the Confidential Information except as authorized by the
Company; (ii) during Executive’s employment with the Company, use, disclose, or
reverse engineer (x) any confidential information or trade secrets of any former
employer or third party, or (y) any works of authorship developed in whole or in
part by Executive during any former employment or for any other party, unless
authorized in writing by the former employer or third party; or (iii) upon
Executive’s resignation or termination (x) retain Confidential Information,
including any copies existing in any form (including electronic form), that are
in Executive’s possession or control, or (y) destroy, delete or alter the
Confidential Information without the Company’s consent. Notwithstanding the
foregoing, Executive may use the Confidential Information in the course of
performing Executive’s duties on behalf of the Company or any subsidiary or
affiliate of the Company as described hereunder, provided that such use is made
in good faith. Executive will immediately surrender possession of all
Confidential Information to Company upon any suspension or termination of
Executive’s employment with Company for any reason. Nothing in this Agreement is
intended to discourage or restrict Employee from reporting any theft of trade
secrets pursuant to the Defend Trade Secrets Act of 2016 (the “DTSA”) or other
applicable state or federal law. The DTSA prohibits retaliation against an
employee because of whistleblower activity in connection with the disclosure of
trade secrets, so long as any such disclosure is made either (i) in confidence
to an attorney or a federal, state, or local government official and solely to
report or investigate a suspected violation of the law, or (ii) under seal in a
complaint or other document filed in a lawsuit or other proceeding.

 

12

 

 

(g) Inventions and Patents. Executive acknowledges that all (i) inventions,
innovations, improvements, developments, methods, designs, analysis, drawings,
reports, processes, novel concepts, ideas, copyrights, trademarks and service
marks relating to any present or prospective activities of Company, including
but not limited to structures, processes, software, formula, techniques and
improvements to the foregoing or to know how, and all similar or related
information (whether or not patentable) that relate to the Company’s or any of
its subsidiaries’ or affiliates’ actual or anticipated businesses, (ii) research
and development, and (iii) existing or future products or services that are, to
any extent, conceived, developed or made by Executive while employed by the
Company or any subsidiary or affiliate of the Company (“Work Product”) belong to
the Company or such subsidiary or affiliate. Executive shall promptly disclose
such Work Product to the Company and, at the cost and expense of the Company,
perform all actions reasonably necessary or requested by the Company (whether
during or after the Term) to establish and confirm such ownership (including,
without limitation, executing assignments, consents, powers of attorney and
other instruments).

 

(h) Miscellaneous.

 

(i) Executive acknowledges that (x) Executive’s position is a position of trust
and responsibility with access to Confidential Information of the Company, (y)
the Confidential Information, and the relationship between the Company and each
of its employees, Customers and Vendors, are valuable assets of the Company and
may not be converted to Executives own use and (z) the restrictions contained in
this Section 5 are reasonable and necessary to protect the legitimate business
interests of the Company and will not impair or infringe upon Executive’s right
to work or earn a living after Executive’s employment with the Company ends.

 

(ii) Each of the foregoing obligations shall be enforceable independent of any
other obligation, and the existence of any claim or cause of action that
Executive may have against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
these obligations.

 

13

 

 

(iii) Executive acknowledges that monetary damages will not be an adequate
remedy for the Company in the event of a breach of this Agreement and that it
would be impossible for the Company to measure damages in the event of such a
breach. Therefore, Executive agrees that, in addition to other rights that the
Company may have at law or equity, the Company is entitled, without posting
bond, to seek an injunction preventing Executive from any breach of this
Agreement.

 

(iv) In the event of a breach or violation by Executive during the Restricted
Period of any restriction in Section 5(b), (c) or (d) of this Agreement, the
Restricted Period shall be tolled until such breach or violation has been cured.

 

(v) The parties intend to provide the Company with the maximum protection
possible with respect to its Customers and Vendors. The parties, however, do not
intend to include a provision that contravenes the public policy of any state.
Therefore, if any provision of this Section 5 is unlawful, against public policy
or otherwise declared void, such provision shall not be deemed part of this
Agreement, which otherwise shall remain in full force and effect. If, at the
time of enforcement of this Agreement, a court or other tribunal holds that the
duration, scope or area restriction stated herein is unreasonable under the
circumstances then existing, the parties agree that the court should enforce the
restrictions to the extent it deems reasonable.

 

(vi) Executive hereby agrees that prior to accepting employment with any other
person or entity during the Term or during the Restricted Period following the
Termination Date, Executive will provide such prospective employer with written
notice of the existence of this Agreement and the provisions of this Section 5
of this Agreement, with a copy of such notice delivered simultaneously to the
Company in accordance with Section 10 of this Agreement.

 

(vii) Notwithstanding any provision of this Agreement, the obligations and
commitments of this Section 5 shall survive and continue in full force and
effect in accordance with their terms notwithstanding any termination of
Executive’s employment for any reason or termination of this Agreement for any
reason.

 

Section 6. Withholding Taxes. Prior to making any payments required to be made
pursuant to this Agreement (including reimbursement of relocation expenses as
provided herein), the Company may require that the Company be reimbursed in cash
for any taxes required by any government to be withheld or otherwise deducted
and paid by the Company in respect of such payment by the Company. In lieu
thereof, the Company shall have the right to withhold the amount of such taxes
from any sums due or to become due from it to Executive.

 

14

 

 

 

Section 7. Expenses. In the event of any legal action to enforce Executive’s or
the Company’s rights under this Agreement, each party will be responsible for
that party’s own attorneys’ fees, expenses and disbursements.

 

Section 8. Assignment. This Agreement is binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.
Executive shall not assign or transfer any rights or obligations hereunder. The
Company shall have the right to assign or transfer any rights or obligations
hereunder only to (a) a successor entity in the event of a merger,
consolidation, or transfer or sale of all or substantially all the assets of the
Company or (b) a subsidiary or affiliate of the Company. Any purported
assignment, other than as provided above, shall be null and void.

 

Section 9. Indemnification. The Company shall indemnify Executive for any act or
omission done or not done in performance of Executive’s duties hereunder in
accordance with the Company’s certificate of incorporation, by-laws and any
other constituent document to the extent provided for any other officer of the
Company and thought to be in the best interest of the Company. The Company’s
obligations under this Section 9 shall survive any termination of this Agreement
or Executive’s employment hereunder.

 

Section 10. Notices. All notices, requests, consents and other communications
required or permitted to be given hereunder, shall be in writing and shall be
delivered personally or sent by overnight courier or mailed, first class,
postage prepaid by registered or certified mail, as follows:

 

If to the Company: Health Insurance Innovations, Inc.   15438 N. Florida Avenue,
Suite 201   Tampa, Florida 33613   Attention: Chairman of the Board

 

15

 

 

 

  with a copy to (which shall not constitute notice hereunder):       Health
Insurance Innovations, Inc.   15438 N. Florida Avenue, Suite 201   Tampa,
Florida 33613   Attention: Chief Executive Officer

 

If to Executive: To Executive’s address as reflected on the payroll records of
the Company

 

or such other address as either party shall designate by notice in writing to
the other in accordance herewith. Any such notice shall be deemed given when so
delivered personally, or if sent by overnight courier, one day after delivery to
such courier by the sender or if mailed, five days after deposit by the sender
in the U.S. mails.

 

Section 11. Entire Agreement. Except as otherwise indicated herein, this
Agreement shall constitute the entire agreement between Executive and the
Company concerning the subject matter hereof. This Agreement supersedes and
preempts any prior employment agreement or other understandings, agreements or
representations by or among the parties, written or oral, that may have related
to the subject matter hereof. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing, signed by Executive and an authorized officer of the Company.

 

Section 12. Governing Law. This Agreement shall be subject to and governed by
the laws of the State of Florida, without giving effect to the principles of
conflicts of law under Florida law that would require or permit the application
of the laws of a jurisdiction other than the State of Florida and irrespective
of the fact that the parties now or at any time may be residents of or engage in
activities in a different state. Executive agrees that in the event of any
dispute or claim arising under this Agreement, jurisdiction and venue shall be
vested and proper, and Executive hereby consents to the jurisdiction of any
court sitting in Tampa, Florida, including the United States District Court for
the Middle District of Florida.

 

16

 

 

Section 13. Full Settlement. Executive acknowledges and agrees that, subject to
the payment by the Company of the benefits provided in this Agreement to
Executive, in no event will the Company nor any subsidiary or affiliate thereof
be liable to Executive for damages under any claim of breach of contract as a
result of the termination of Executive’s employment. In the event of any such
termination, the Company shall be liable only to provide to Executive, or
Executive’s heirs or beneficiaries, the benefits specified in this Agreement.

 

Section 14. Strict Compliance. Executive’s or the Company’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right Executive or the Company may have hereunder shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement. The waiver, whether express or implied, by either party of a
violation of any of the provisions of this Agreement shall not operate or be
construed as a waiver of any subsequent violation of any such provision.

 

Section 15. Creditor Status. No benefit or promise hereunder shall be secured by
any specific assets of the Company. Executive shall have only the rights of an
unsecured general creditor of the Company in seeking satisfaction of such
benefits or promises.

 

Section 16. Section 409A. This Agreement is intended to comply with the
requirements of Section 409A (“Section 409A”) of the Internal Revenue Code of
1986, as amended (the “Code”), and shall be construed accordingly. Any payments
or distributions to be made to Executive under this Agreement upon a separation
from service of amounts classified as “nonqualified deferred compensation” for
purposes of Section 409A, shall in no event be made or commence until six months
after such separation from service if Executive is determined to be a specified
Executive of a public company (all as determined under Section 409A). Each
payment of nonqualified deferred compensation under this Agreement shall be
treated as a separate payment for purposes of Section 409A. Any reimbursements
made pursuant to this Agreement shall be paid as soon as practicable but no
later than 90 days after Executive submits evidence of such expenses to the
Company (which payment date shall in no event be later than the last day of the
calendar incurred). The amount of such reimbursements paid and any in-kind
benefits the year following the calendar year in which the expense was provided
during any calendar year shall not affect the reimbursements paid or in-kind
benefits provided in any other calendar year, and the right to any such payments
and benefits shall not be subject to liquidation or exchange for another payment
or benefit.

 

17

 

 

Section 17. Cooperation. Executive agrees to provide assistance to and cooperate
with the Company upon its reasonable request with respect to matters within the
scope of Executive’s duties and responsibilities during the Restricted Period.
During such Period, the Company shall, to the maximum extent coordinate or cause
any such request with Executive’s other commitments and responsibilities to
minimize the degree to which such request interferes with such commitments and
responsibilities. The Company agrees that it will reimburse Executive for
reasonable documented travel expenses (i.e., travel, meals and lodging) that
Executive may incur in providing assistance to the Company hereunder.

 

Section 18. Non-disparagement. Executive agrees to not make any statements,
written or oral, while employed by the Company and thereafter, which would be
reasonably likely to disparage or damage the Company, its affiliates or
subsidiaries or the personal or professional reputation of any present or former
employees, officers or members of the managing or directorial boards or
committees of the Company or its affiliates or subsidiaries. The Company agrees
that it will instruct each of its and its affiliates’ and subsidiaries’ members,
directors, managers, officers and employees not to make any disparaging
communication regarding Executive, and no such person or entity will be
authorized on the Company’s or any affiliate’s or subsidiary’s behalf to make
any such disparaging communications regarding Executive.

 

18

 

 

Section 19. Recoupment. Executive agrees to reimburse the Company for all or a
portion, as determined below, of any bonus or incentive or equity-based
compensation paid or awarded to Executive by the Company, if the Board
determines that (a) the payment, award or vesting thereof was predicated upon
the achievement of certain financial results that were subsequently the subject
of a material financial restatement, (b) Executive engaged in fraud or
misconduct that caused, in whole or in part, the need for the material financial
restatement, and (c) a lower payment, award or vesting would have occurred based
upon the restated financial results. In such event, Executive agrees to
reimburse (in the manner determined by the Board, including cancellation of
options or other stock awards) any bonus or incentive or equity-based
compensation previously paid, awarded or vested in the amount by which such
bonus or incentive or equity-based compensation actually paid, awarded or vested
exceeds the lower payment, award or vesting that would have occurred based upon
the restated financial result; provided that no reimbursement shall be required
if the payment, award or vesting otherwise subject to reimbursement hereunder
occurred more than three (3) years prior to the date the applicable restatement
is disclosed. In addition, notwithstanding anything to the contrary, any bonus
or incentive or equity-based compensation, or other compensation, payable to
Executive pursuant to this Agreement or any other agreement, plan or arrangement
of the Company shall be subject to repayment or recoupment (clawback) by the
Company to the extent applicable under Section 304 of the Sarbanes-Oxley Act of
2002, as amended (and not otherwise exempted), and in accordance with such
policies and procedures as the Board or the Compensation Committee of the Board
may adopt from time to time, including policies and procedures to implement
applicable law (including, but not limited to, Section 954 of the Dodd-Frank
Act), stock market or exchange rules and regulations or accounting or tax rules
and regulations.

 

Section 20. Parachute Payments.

 

(a) Calculation of Payments. If there is a change in ownership or control of the
Company that would cause any payment or distribution by the Company or any of
its subsidiaries or any other person or entity to Executive or for Executive’s
benefit (whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise) (each, a “Payment”, and collectively, the
“Payments”) to be subject to the excise tax imposed by Section 4999 of the Code
(such excise tax, together with any interest or penalties incurred by Executive
with respect to such excise tax, the “Excise Tax”), then Executive will receive
the greatest of the following, whichever gives Executive the highest net
after-tax amount (after taking into account federal, state, local and social
security taxes): (1) the Payments or (2) one dollar less than the amount of the
Payments that would subject Executive to the Excise Tax (the “Safe Harbor
Amount”). If a reduction in the Payments is necessary so that the Payments equal
one dollar less than the Safe Harbor Amount, then the reduction will be
determined in a manner which has the least economic cost to Executive and, to
the extent the economic cost is equivalent, will be reduced in the inverse order
of when payment would have been made to Executive, until the reduction is
achieved. Any reductions pursuant to this Section shall be made in a manner
intended to be consistent with the requirements of Section 409A of the Code.

 

19

 

 

(b) Determinations. All determinations required to be made under this Section,
including whether and when the Safe Harbor Amount is required and the amount of
the reduction of the Payments and the assumptions to be utilized in arriving at
such determination, shall be made by the Company which shall provide detailed
supporting calculations to Executive. Executive shall cooperate with any
reasonable requests by the Company in connection with any contests or disputes
with the Internal Revenue Service in connection with the Excise Tax.

 

(c) Adjustments. As a result of the uncertainty in the application of Section
4999 of the Code at the time of a determination hereunder, it is possible that
Payments will be made which should not have been made under clause (a) of this
Section (an “Overpayment”) or that additional Payments which are not made
pursuant to clause (a) of this Section should have been made (an
“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to Executive which Executive shall repay to
the Company together with interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code. In the event that there is a final
determination by the Internal Revenue Service, a final determination by a court
of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Underpayment arises under this Agreement, any
such Underpayment shall be promptly paid by the Company to or for the benefit of
Executive, together with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code.

 

Section 21. Survival. Any provision of this Agreement that is expressly or by
implication intended to survive the termination of this Agreement shall survive
or remain in effect after the termination of this Agreement.

 

Section 22. Counterparts. This Agreement may be executed in separate
counterparts, either one of which need not contain the signature of more than
one party, but both such counterparts taken together shall constitute one and
the same agreement. Counterparts may be delivered via facsimile, electronic mail
(including .pdf or any electronic signature complying with the U.S. federal
ESIGN Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

[signatures follow]

 

20

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

  HEALTH INSURANCE INNOVATIONS, INC.       By: /s/ Gavin D. Southwell   Name:
Gavin D. Southwell, Chief Executive Officer   Title: Chief Financial Officer    
    EXECUTIVE       /s/ Erik M. Helding   Erik M. Helding, individually

 

21

 

 

EXHIBIT A

FORM OF RELEASE

 

This RELEASE (“Release”) is granted effective as of the [·] day of [·], 20[·] by
ERIK M. HELDING (the “Executive”) in favor of HEALTH INSURANCE INNOVATIONS, INC.
(the “Company”) and the other Released Parties (as defined below). This is the
Release referred to in the Employment Agreement, dated as of November 12, 2019,
between the Company and the Executive (the “Employment Agreement”). The
Executive gives this Release in consideration of the Company’s promises and
covenants contained in the Employment Agreement, with respect to which this
Release is an integral part.

 

1. Release of the Company. The Executive, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
stockholders, trustees, executives, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (the “Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever, in law or in equity, which the Executive ever had or
now has against the Released Parties, arising by reason of or in any way
connected with or which may be traced either directly or indirectly to the
employment relationship which existed between the Company or any of its parents,
subsidiaries, affiliates, or predecessors and the Executive, or the termination
of that relationship, that the Executive has, had or purports to have, from the
beginning of time to the date of this Release, whether known or unknown, that
now exists, no matter how remotely they may be related to the aforesaid
employment relationship including but not limited to claims for employment
discrimination under federal or state law, except as provided in Paragraph 2;
claims arising under Title VII of the Civil Rights Act of 1964, and any
amendments, the Florida Human Rights Act of 1977, the Florida Civil Rights Act
of 1992, Section 760.50 of the Florida Statutes, Section 440.205 of the Florida
Statutes, the Florida Minimum Wage Act (Fla. Stat. 448.110), Section 448.102 of
the Florida Statutes, 42 U.S.C. §1981, the Equal Pay Act, the Americans With
Disabilities Act, Sections 503 and 504 of the Rehabilitation Act of 1973, the
Family Medical Leave Act, the ADA Amendments Act of 2008, the Age Discrimination
in Employment Act (ADEA), the Fair Labor Standards Act, the Lilly Ledbetter Fair
Pay Act of 2009, the Civil Rights Act of 1866, the Civil Rights Act of 1991, the
Employee Retirement Income Security Act, the Genetic Information
Nondiscrimination Act, the Occupational Safety and Health Act, the Workers’
Adjustment and Retraining Notification Act, as amended, Florida’s private sector
and public sector Whistle-Blower Act, as amended, the Hillsborough County,
Florida Code of Ordinances, and any of the wage and discrimination laws of the
United States, the State of Florida, or any other state, civil or statutory
laws, including any and all human rights laws and laws against discrimination,
workers’ compensation laws, any other federal, state or local fair employment
statute, code or ordinance, common law, contract law, tort, including, but not
limited to, negligence claims and fraudulent inducement to enter into this
contract, and any and all claims for attorneys’ fees.; and provided, however,
that nothing herein shall release the Company of its obligations to the
Executive under the Employment Agreement, or any other contractual obligations
between the Company or its subsidiaries or affiliates and the Executive
(including, without limitation, any equity award agreement), or any
indemnification obligations to the Executive under the Indemnification
Agreement, Company’s certificate of incorporation, bylaws, operating agreement
or other constituent document or any federal, state or local law or otherwise.

 

22

 

 

2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, the Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. It is understood that
the Executive has been advised to consult with an attorney prior to executing
this Release; that he in fact has consulted a knowledgeable, competent attorney
regarding this Release; that he may, before executing this Release, consider
this Release for a period of 21 calendar days; and that the consideration he
receives for this Release is in addition to amounts to which he was already
entitled. It is further understood that this Release is not effective until
seven calendar days after the execution of this Release and that the Executive
may revoke this Release within seven calendar days from the date of execution
hereof.

 

The Executive agrees that he has carefully read this Release and is signing it
voluntarily. The Executive acknowledges that he has had 21 days from receipt of
this Release to review it prior to signing or that, if the Executive is signing
this Release prior to the expiration of such 21-day period, the Executive is
waiving his right to review the Release for such full 21-day period prior to
signing it. The Executive has the right to revoke this release within seven days
following the date of its execution by him. However, if the Executive revokes
this Release within such seven-day period, no post-employment benefit will be
payable to him under the Employment Agreement and he shall return to the Company
any such payment received prior to that date.

 

THE EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT
CONSTITUTES A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE
COMPANY UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. THE EXECUTIVE
ACKNOWLEDGES THAT HE HAS HAD A FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR
OTHER ADVISOR OF HIS CHOOSING CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT
HE IS SIGNING THIS RELEASE VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE
COMPANY FROM ALL SUCH CLAIMS.

 

      ERIK M. HELDING   Date: [●], 20[●]

 

23

 

 

EXHIBIT B

FORM OF RESTRICTED STOCK AWARD AGREEMENT

 

(ATTACHED)

 

24

 

 

HEALTH INSURANCE INNOVATIONS, INC.

LONG TERM INCENTIVE PLAN

 

Restricted Stock Award Agreement

 

You have been granted Restricted Stock (this “Award”) on the following terms and
subject to the provisions of Attachment A and the Long Term Incentive Plan (the
“Plan”) of Health Insurance Innovations, Inc. (the “Company”). Unless defined in
this Award (including Attachment A, this “Agreement”), capitalized terms will
have the meanings assigned to them in the Plan. In the event of a conflict among
the provisions of the Plan, this Agreement and any descriptive materials
provided to you, the provisions of the Plan will prevail.

 

Participant   Erik M. Helding       Number of Shares Underlying Award   30,000
Shares (to the extent not vested as of any applicable date, the “Restricted
Shares”)       Grant Date   November [___], 2019

 

Vesting Schedule

(subject to Section 3 of Attachment A)

 

Vesting   Subject to Section 3 of Attachment A, the Restricted Shares shall vest
and become non-forfeitable in four tranches, on the following dates in the
following amounts:           November [__], 2020: 7,500     November [__], 2021:
7,500     November [__], 2022: 7,500     November [__], 2023: 7,500

 

 

 

 

Attachment A

 

Restricted Stock Award Agreement

Terms and Conditions

 

Grant to: Erik M. Helding

 

Section 1. Grant of Restricted Stock Award. Subject to the terms and conditions
of the Plan and this Agreement, the Company hereby grants this Award to the
Participant on the Grant Date on the terms set forth on the cover page of this
Agreement, as more fully described in this Attachment A. This Award is granted
under the Plan, which is incorporated herein by this reference and made a part
of this Agreement.

 

Section 2. Issuance of Shares.

 

(a) Generally. The Restricted Shares shall be evidenced by entry into the
register of stockholders of the Company; provided, however, that the Committee
may determine that the Restricted Shares shall be evidenced in such other manner
as it deems appropriate, including the issuance of a share certificate or
certificates. In the event that any share certificate is issued in respect of
the Restricted Shares, such certificate shall (i) be registered in the name of
the Participant, (ii) bear an appropriate legend referring to the terms,
conditions and restrictions applicable to the Restricted Shares and (iii) be
held in custody by the Company.

 

(b) Voting Rights. The Participant shall have voting rights with respect to the
Restricted Shares.

 

(c) Dividends. All cash and other dividends and distributions, if any, that are
paid with respect to the Restricted Shares shall be paid to the Participant at
the time that the portion of this Award to which such dividends or other
distributions relate vests and becomes nonforfeitable.

 

(d) Transferability. Unless and until the Restricted Shares become vested in
accordance with this Agreement, the Restricted Shares shall not be assigned,
sold, transferred or otherwise be subject to alienation by the Participant, and
any purported assignment, sale, transfer or other alienation not permitted
hereunder shall be void.

 

(e) Section 83(b) Election. If the Participant chooses, the Participant may make
an election under Section 83(b) of the Code with respect to the Restricted
Shares, which would cause the Participant currently to recognize income for U.S.
federal income tax purposes in an amount equal to the excess (if any) of the
Fair Market Value of the Restricted Shares (determined as of the Grant Date)
over the amount, if any, that the Participant paid for the Restricted Shares,
which excess will be subject to U.S. federal income tax. The form for making a
Section 83(b) election is available from the Company at the address indicated in
Section 4(a). The Participant acknowledges that (i) the Participant is solely
responsible for the decision whether or not to make a Section 83(b) election,
and the Company is not making any recommendation with respect thereto, (ii) it
is the Participant’s sole responsibility to timely file the Section 83(b)
election within 30 days after the Grant Date, if the Participant decides to make
such election, and (iii) if the Participant does not make a valid and timely
Section 83(b) election, the Participant will be required to recognize ordinary
income at the time of vesting on any future appreciation on the Restricted
Shares.

 

A-1

 

 

(f) Withholding Requirements. The Company may withhold any tax (or other
governmental obligation) that becomes due with respect to the Restricted Shares
(or any dividend or distribution thereon), and the Participant shall make
arrangements satisfactory to the Company to enable the Company to satisfy all
such withholding requirements. Notwithstanding the foregoing, the Committee, in
its sole discretion, may permit the Participant to satisfy any such withholding
requirement by transferring to the Company pursuant to such procedures as the
Committee may require, effective as of the date on which such requirement
arises, a number of vested Shares owned and designated by the Participant having
an aggregate Fair Market Value as of such date that is equal to the minimum
amount required to be withheld. If the Committee permits the Participant to
satisfy any such withholding requirement pursuant to the preceding sentence, the
Company shall remit to the Internal Revenue Service and appropriate state and
local revenue agencies, for the credit of the Participant, an amount of cash
withholding equal to the Fair Market Value of the Shares transferred to the
Company as provided above.

 

Section 3. Vesting; Change in Control; Forfeiture upon Termination of Service.

 

(a) Vesting. The Restricted Shares shall vest and become non-forfeitable
(subject to Section 3(b)) in accordance with the Vesting Schedule set forth on
the cover page of this Agreement; provided that the Restricted Shares shall vest
on any date in such Vesting Schedule only if no Termination of Service occurs
with respect to the Participant on or prior to such vesting date. In the event
of the Participant’s Termination of Service at any time and for any reason, the
unvested Restricted Shares shall be forfeited in their entirety without any
payment to the Participant.

 

(b) Termination for Cause. In the event of the Participant’s Termination of
Service by reason of a Termination for Cause (as defined in the Employment
Agreement dated _____, 2019, between the Company and Participant), all of the
Participant’s Shares of Restricted Stock granted under this Agreement, including
those that are otherwise vested, shall be forfeited in their entirety
simultaneously with the Termination of Service without any payment to the
Participant.

 

(c) Change of Control. If the Participant holds Restricted Shares at the time a
Change in Control occurs, the Restricted Shares shall become 100% vested and
non-forfeitable on the date of the Change in Control immediately prior to the
consummation thereof.

 

(d) Effect of Vesting. Subject to the provisions of this Agreement, upon the
vesting of any of the Restricted Shares, the restrictions under this Award with
respect to such Shares shall lapse. Subject to any applicable Lock Up Agreement,
such Shares shall be fully assignable, saleable and transferable by the
Participant, and the Company shall deliver such Shares to the Participant by
transfer to the Depository Trust Company for the benefit of the Participant or
by delivery of a share certificate registered in the Participant’s name and such
transfer shall be evidenced in the register of stockholders of the Company.

 

A-2

 

 

Section 4. Change in Control. Without limiting the Committee’s power under the
Plan, upon the occurrence of a Change in Control, the Committee is authorized
(but not obligated) to make adjustments to the terms and conditions of the
Restricted Shares without the need for the consent of the Participant,
including, without limitation, the following (or any combination thereof):

 

(a) The Committee may provide for the continuation or assumption of the
Restricted Shares and this Agreement by the acquiring or successor entity (or
parent thereof), including the Company if it is the surviving entity, or for the
substitution of the Restricted Shares and this Agreement with a substitute award
with terms comparable to the Restricted Shares and this Agreement (in each case
with appropriate adjustments as to the number and type of Shares (or other
securities) underlying the Award or substitute award). The determination of such
appropriate adjustments and comparability shall be made by the Committee.

 

(b) The Committee may provide for the cancellation of all or any portion of the
Restricted Shares for value (payable in the form of cash, stock, securities,
other property or any combination thereof) based upon the price per Share
received or to be received by other stockholders of the Company in the Change in
Control transaction.

 

Section 5. Miscellaneous Provisions.

 

(a) Notices. All notices, requests and other communications under this Agreement
shall be in writing and shall be delivered in person (by courier or otherwise),
mailed by certified or registered mail, return receipt requested, or sent by
facsimile transmission, as follows:

 

if to the Company, to:

 

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Attention: Chief Executive Officer

Facsimile: (877) 376-5832

 

if to the Participant, to the address that the Participant most recently
provided to the Company,

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other party hereto. All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
received on the next succeeding business day in the place of receipt.

 

A-3

 

 

(b) Entire Agreement. This Agreement, the Plan and any other agreements referred
to herein and therein and any attachments referred to herein or therein,
constitute the entire agreement and understanding between the parties in respect
of the subject matter hereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof.

 

(c) Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant, except that the Committee may amend or modify this
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

 

(d) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.

 

(e) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on anyone
other than the Company and the Participant, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

(f) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

(g) Plan. The Participant acknowledges and understands that material definitions
and provisions concerning this Award and the Participant’s rights and
obligations with respect thereto are set forth in the Plan. The Participant has
read carefully, and understands, the provisions of the Plan.

 

(h) Governing Law. The Agreement shall be governed by the laws of the State of
Florida, without application of the conflicts of law principles thereof.

 

(i) No Right to Continued Service. The granting of the Award evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the service of the Participant and shall not lessen or affect the right
that the Company or any Affiliate may have to terminate the service of such
Participant.

 

(j) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[Signature Page Follows]

 

A-4

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

  HEALTH INSURANCE INNOVATIONS, INC.       By:       Gavin D. Southwell    
Chief Executive Officer         PARTICIPANT           Erik M. Helding

 

(Signature Page to Restricted Stock Award Agreement, Erik M. Helding)

 

 

 

 

EXHIBIT C

FORM OF SARA AGREEMENT

 

(ATTACHED)

 

25

 

 

HEALTH INSURANCE INNOVATIONS, INC.

LONG TERM INCENTIVE PLAN

 

Stock Appreciation Rights Award Agreement

 

You have been granted Stock Appreciation Rights (this “Award”) on the following
terms and subject to the provisions of Attachment A and the Long Term Incentive
Plan (the “Plan”) of Health Insurance Innovations, Inc. (the “Company”). Unless
defined in this Award (including Attachment A, this “Agreement”), capitalized
terms will have the meanings assigned to them in the Plan. In the event of a
conflict among the provisions of the Plan, this Agreement and any descriptive
materials provided to you, the provisions of the Plan will prevail.

 

Participant   Erik M. Helding       Number of Stock Appreciation Rights   50,000
(each a “SAR”)       Exercise Price per SAR   $[Closing Price on Date of Grant]
      Grant Date   _____________, 2019       Expiration Date   November ____,
2026, subject to earlier termination under Section 2(d) of Attachment A.

 

Vesting Schedule

(subject to Section 2(c) and Section 2(d) of Attachment A)

 

Vesting   Subject to Section 2(c) and Section 2(d) of Attachment A, the SARs
shall vest and become non-forfeitable in three tranches, on the following dates
in the following amounts:           November ___, 2020: 12,500     November ___,
2021: 12,500     November ___, 2022: 12,500     November ___, 2023: 12,500

 

 

 

 

Attachment A

 

Stock Appreciation Rights Award Agreement

 

Terms and Conditions

 

Grant to: Erik M. Helding

 

Section 1. Grant of Stock Appreciation Rights. Subject to the terms and
conditions of the Plan and this Agreement, the Company hereby grants this Award
to the Participant on the Grant Date on the terms set forth on the cover page of
this Agreement, as more fully described in this Attachment A. This Award is
granted under the Plan, which is incorporated herein by this reference and made
a part of this Agreement.

 

Section 2. Terms of SAR.

 

(a) Generally. Subject to the terms and conditions of this Agreement and the
Plan, each SAR constitutes an unfunded and unsecured promise of the Company to
deliver to Participant, at the time such SAR is validly exercised, an amount,
payable in the form of Shares, equal to the excess of (i) the Fair Market Value
of one Share on the date of exercise, over (ii) the Exercise Price per SAR set
forth on the cover page of this Agreement (the “Spread”).

 

(b) Exercisability. Subject to the terms and conditions of this Agreement and
the Plan, a SAR may be exercised only after if it has vested and become
exercisable under Section 2(c) or Section 2(d)(ii), and only before it has
expired or been terminated under Section 2(d)(i), Section 2(d)(ii) or Section
2(d)(iii).

 

(c) Vesting, Generally.

 

(i) Subject to Section 2(d), the SARs shall vest and become exercisable in
accordance with the Vesting Schedule set forth on the cover page of this
Agreement.

 

(ii) If the Participant holds unvested SARs at the time a Change in Control
occurs, the SARs shall become 100% vested and exercisable on the date of the
Change in Control immediately prior to the consummation thereof.

 

A-1

 

 

(d) Accelerated Vesting; Termination.

 

(i) Except as otherwise provided in this Section 2(d), all of the SARs shall
terminate at 5:00 p.m., Eastern time, on the Expiration Date set forth on the
cover page of this Agreement, unless earlier terminated under subsections (ii)
or (iii) below.

 

(ii) In the event of the Participant’s Termination of Service at any time due to
Termination Upon Death or Termination For Disability, 100% of the SARs granted
under this Agreement shall become vested and exercisable, and shall continue to
be exercisable until 5:00 p.m., Eastern time, on the date that is ninety (90)
days after the Termination Date and at such time any unexercised SARs shall
terminate, cease to be exercisable and by automatically forfeited to the Company
without consideration. For purposes of this Agreement, Termination Upon Death
and Termination For Disability shall have the respective meanings set forth in
the Employment Agreement, dated as of _________, 2019, by and between the
Participant and the Company.

 

(iii) In the event of the Participant’s Termination of Service at any time under
circumstances not described in Section 2(d)(ii), all of the SARs shall terminate
simultaneously with the Termination of Service on the Termination Date,
including to the extent that the SARs are otherwise vested and exercisable as of
the Termination Date, and shall automatically be forfeited to the Company
without consideration, and, if otherwise vested and exercisable, shall cease to
be exercisable.

 

For clarity, in no event shall any SAR be exercisable after the Expiration Date
set forth on the cover page of this Agreement.

 

(e) Transferability. The SARs, and the Participant’s rights under this
Agreement, shall not be assigned, sold, transferred or otherwise be subject to
alienation by the Participant, other than by will or the law of descent and
distribution, and any purported assignment, sale, transfer or other alienation
not permitted hereunder shall be void. During the Participant’s lifetime, the
SARs shall be exercisable only by the Participant.

 

A-2

 

 

Section 3. Exercise.

 

(a) When to Exercise. Except as otherwise provided in the Plan or this
Agreement, the Participant (or in the case of exercise after the Participant’s
death or incapacity, the Participant’s guardian, legal representative, heir or
legatee, as the case may be) may exercise his or her SARs that are then
exercisable under Section 2, in whole or in part, by following the procedures
set forth in this Section 3. If partially exercised, the Participant (or in the
case of exercise after the Participant’s death or incapacity, the Participant’s
guardian, legal representative, heir or legatee, as the case may be) may
thereafter exercise the remaining unexercised portion of the SARs, to the extent
that they are then exercisable under Section 2, by following the procedures set
forth in this Section 3.

 

(b) Election to Exercise. To exercise the SARs, the Participant (or in the case
of exercise after the Participant’s death or incapacity, the Participant’s
guardian, legal representative, heir or legatee, as the case may be) must
deliver to the Secretary of the Company (or his or her designee) a written
notice (or notice through another previously approved method, which could
include a web-based or e-mail system) which sets forth the number of SARs being
exercised, together with any additional documents as the Company may require.
Each such notice must satisfy whatever then-current procedures apply to the SARs
and must contain such representations, warranties and covenants as the Company
requires. If someone other than the Participant exercises the SARs, then such
person must submit documentation reasonably acceptable to the Company verifying
that such person has the legal right to exercise the SARs.

 

(c) Date of Exercise. The SARs shall be deemed to be exercised on the business
day that the Company receives a fully executed and completed exercise notice. If
an exercise notice is received on a day that is not a business day, or is
received after 5:00 p.m., Eastern time, on a business day, then the SARs shall
be deemed to be exercised on the first business day immediately following the
day such notice is received by the Company.

 

(d) Settlement. Upon a valid exercise of SARs, the Participant shall be entitled
to receive that number of Shares determined by dividing (i) (1) the total number
of SARs then being exercised, multiplied by (2) the Spread on the date of
exercise, by (ii) the Fair Market Value of one Share on the date of exercise.

 

A-3

 

 

(e) Fractional Shares. No fractional Shares shall be issued upon exercise of
SARs, and if the number of Shares otherwise issuable under Section 3(d) upon an
exercise of SARs includes a fraction of a Share, then upon such exercise the
Participant shall be entitled to receive (i) the number of Shares determined
under Section 3(d), rounded down to the nearest whole Share, plus (ii) an amount
of cash equal to the Fair Market Value of one Share on the date of exercise,
multiplied by such fraction of a Share.

 

(f) Withholding Requirements. The delivery of Shares upon settlement of SARs is
conditioned on the Participant making arrangements satisfactory to the Company
to enable the Company to satisfy all tax (or other governmental obligation)
withholding requirements. In the event that there is any such withholding
requirement upon an exercise of SARs, the Committee may, in its sole discretion
and pursuant to such procedures as the Committee may require, permit the
Participant to satisfy any such withholding requirement by having the Company
withhold from the number of Shares otherwise issuable to the Participant upon
such exercise a number of Shares having an aggregate Fair Market Value equal to
the minimum amount required to be withheld. If the Committee permits the
Participant to satisfy any such withholding requirement pursuant to the
preceding sentence, the Company shall remit to the Internal Revenue Service and
appropriate state and local revenue agencies, for the credit of the Participant,
an amount of cash withholding equal to the Fair Market Value of the Shares
withheld by the Company as provided above.

 

(g) Compliance with Law and Regulations. The SARs, their exercise and the
obligation of the Company to issue Shares in settlement thereof are subject to
all applicable federal and state laws, rules and regulations, including
securities laws, to approvals by any government or regulatory agency as may be
required, and to the rules, regulations and other requirements of the stock
market or exchange upon which the Shares are then quoted, traded or listed. The
Participant may not exercise a SAR if such exercise would violate any securities
laws or other applicable law, rule, regulation or requirement.

 

Section 4. No Rights of Stockholder. A holder of a SAR, as such, shall not be
entitled to vote or receive dividends or be deemed the holder of the Shares
underlying the SAR for any purpose, nor shall anything contained in this
Agreement be construed to confer upon the holder of a SAR, as such, any of the
rights or obligations of a stockholder of the Company, unless and until Shares
are actually issued to and held of record by such holder upon settlement of the
SARs following valid exercise thereof.

 

A-4

 

 

Section 5. Change in Control. Without limiting the Committee’s power under the
Plan, upon the occurrence of a Change in Control, the Committee is authorized
(but not obligated) to make adjustments to the terms and conditions of the SARs
without the need for the consent of the Participant, including, without
limitation, the following (or any combination thereof):

 

(a) The Committee may provide for the continuation or assumption of the SARs and
this Agreement by the acquiring or successor entity (or parent thereof),
including the Company if it is the surviving entity, or for the substitution of
the SARs and this Agreement with a substitute award with terms comparable to the
SARs and this Agreement (in each case with appropriate adjustments as to the
Exercise Price and the number and type of Shares (or other securities)
underlying the Award or substitute award). The determination of such appropriate
adjustments and comparability shall be made by the Committee.

 

(b) The Committee may provide for the cancellation of all or any portion of the
SARs for their Intrinsic Value (payable in the form of cash, stock, securities,
other property or any combination thereof) based upon the price per Share
received or to be received by other stockholders of the Company in the Change in
Control transaction. If at the time of a Change in Control such Intrinsic Value
is equal to or less than zero (i.e., the Exercise Price of the SARs equals or
exceeds the price per Share received or to be received by other stockholders of
the Company in the Change in Control transaction), then the Committee may
provide for the cancellation of the SARs without the payment of any
consideration therefor.

 

A-5

 

 

Section 6. Miscellaneous Provisions.

 

(a) Notices. All notices, requests and other communications under this Agreement
(other than a notice of exercise, which shall be provided in accordance with
Section 3) shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission, as follows:

 

if to the Company, to:

 

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Attention: President

Telecopy: (877) 376-5832

 

if to the Participant, to the address that the Participant most recently
provided to the Company,

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other party hereto. All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
received on the next succeeding business day in the place of receipt.

 

(b) Entire Agreement. This Agreement, the Plan and any other agreements referred
to herein and therein and any attachments referred to herein or therein,
constitute the entire agreement and understanding between the parties in respect
of the subject matter hereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof.

 

(c) Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant, except that the Committee may amend or modify this
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

 

A-6

 

 

(d) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on anyone
other than the Company and the Participant, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

(e) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

(f) Plan. The Participant acknowledges and understands that material definitions
and provisions concerning this Award and the Participant’s rights and
obligations with respect thereto are set forth in the Plan. The Participant has
read carefully, and understands, the provisions of the Plan.

 

(g) Governing Law. The Agreement shall be governed by the laws of the State of
Florida, without application of the conflicts of law principles thereof.

 

(h) No Right to Continued Service. The granting of the Award evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the service of the Participant and shall not lessen or affect the right
that the Company or any Affiliate may have to terminate the service of the
Participant.

 

(i) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

A-7

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

  HEALTH INSURANCE INNOVATIONS, INC.       By:       Gavin D. Southwell,    
Chief Executive Officer         PARTICIPANT           Erik M. Helding

 

A-8

 

 

  